 



Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
BY AND BETWEEN
INDYMAC BANK, F.S.B.
AND
RICHARD H. WOHL
EFFECTIVE SEPTEMBER 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Term
    1  
 
       
2. Position, Duties and Responsibilities
    1  
 
       
3. Scope of This Agreement and Outside Affiliations
    1  
 
       
4. Compensation and Benefits
    2  
 
       
(a) Base Salary
    2  
(b) Incentive Compensation
    2  
(c) Equity Compensation
    4  
(d) Deferred Compensation
    4  
(e) Additional Benefits
    4  
(f) Travel
    5  
(g) Certain Perquisites and Business-Related Benefits
    5  
(h) Future Alternative Compensation Structure
    6    
5. Termination
    6  
 
       
(a) Disability
    7  
(b) Death
    8  
(c) Cause
    9  
(d) Other Than For Cause or Disability (not in connection with a Change in
Control)
    10  
(e) Good Reason
    11  
(f) Voluntary Resignation (other than Retirement or Expiration of the Employment
Term)
    11  
(g) Change in Control
    12  
(h) Notice of Termination
    13  
(i) Expiration of Employment Term or Retirement
    13  
(j) Retirement
    13    
6. Certain Additional Payments by Employer
    14  
 
       
7. Reimbursement of Business Expenses
    17  

i



--------------------------------------------------------------------------------



 



              Page  
8. Indemnity
    17  
 
       
9. Miscellaneous
    17  
 
       
(a) Successorship
    17  
(b) Notices
    17  
(c) Entire Agreement
    17  
(d) Waiver
    18  
(e) California Law
    18  
(f) Arbitration
    18  
(g) Confidentiality
    18  
(h) No Solicitation
    18  
(i) Cooperation
    19  
(j) Consideration; Remedies Of Employer
    19  
(k) Reformation
    19  
(l) Moral Obligation
    19  
(m) Severability
    19  
(n) No Obligation to Mitigate
    20  
(o) Adjustment of Options
    20  
(p) Legal Fees
    20  
(q) Code Section 409A
    20    
10. Regulatory Authority
    21  
 
       
11. Sarbanes-Oxley
    22  
 
       
APPENDIX A
    A-1  

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into as of September 1, 2007 by and between IndyMac Bank, F.S.B.
(“Employer”) and Richard H. Wohl (“Officer”).
WITNESSETH:
          WHEREAS, Employer and Officer have previously entered into that
certain Employment Agreement, effective as of November 1, 2002 (the “Prior
Agreement”);
          WHEREAS, Employer and Officer desire to amend and restate the Prior
Agreement immediately into the form of this Agreement;
          WHEREAS, Employer desires to obtain the benefit of continued services
of Officer and Officer desires to continue to render services to Employer and
its affiliates (collectively, the “Affiliates”); and
          WHEREAS, Employer and Officer desire to set forth the terms and
conditions of Officer’s employment with Employer and its Affiliates under this
Agreement.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, the parties hereto agree as follows:
     1. Term.
          (a) Employer agrees to employ Officer and Officer agrees to serve
Employer and its Affiliates, in accordance with the terms hereof, for a term
beginning on the date hereof and ending on December 31, 2012, unless earlier
terminated in accordance with the provisions hereof (the “Employment Term”).
     2. Position, Duties and Responsibilities. Employer and Officer hereby agree
that, subject to the provisions of this Agreement, Officer shall serve as
President of Employer. Employer agrees that Officer shall have the authority and
duties customary for his positions in similarly situated entities and such other
duties, commensurate with his position, as assigned by the Chief Executive
Officer (the “CEO”) of Employer from time to time. Officer shall have such
executive power and authority as shall reasonably be required to enable him to
discharge his duties in the offices which he may hold. All compensation paid to
Officer by Employer or any of its Affiliates shall be aggregated in determining
whether Officer has received the benefits provided for herein, but without
prejudice to the allocation of costs among the entities to which Officer renders
services hereunder.
     3. Scope of This Agreement and Outside Affiliations. During the term of
this Agreement, Officer shall devote his full business time and energy, except
as expressly provided below, to the business, affairs and interests of Employer
and its Affiliates, and matters related thereto. Officer shall report only to
the CEO and shall perform his duties, subject to his authority. Officer agrees
to serve without additional remuneration as the chief executive officer or
director of one or more (direct or indirect) subsidiaries or Affiliates of
Employer as the CEO

 



--------------------------------------------------------------------------------



 



may from time to time reasonably request, subject to appropriate authorization
by the Affiliate or subsidiary involved and any limitation under applicable law,
provided that Officer shall be indemnified and covered by directors’ and
officers’ liability insurance of Employer as provided under Section 8 hereof
with regard to such service. Officer’s failure to discharge an order or perform
a function because Officer reasonably and in good faith believes such would
violate a law or regulation or be dishonest shall not be deemed a breach by him
of his obligations or duties pursuant to any of the provisions of this
Agreement, including without limitation pursuant to Section 5(c) hereof.
          Officer may make and manage personal business investments of his
choice and serve in any capacity with any civic, educational or charitable
organization, or any governmental entity or trade association, without seeking
or obtaining approval by the CEO, provided such activities and services do not
materially interfere or conflict with the performance of his duties hereunder.
Officer may serve as a director (or on the advisory committee) of corporations
or other business enterprises with prior approval of the CEO which shall not be
unreasonably withheld, provided such activities or services do not materially
interfere or conflict with the performance of Officer’s duties hereunder.
     4. Compensation and Benefits.
          (a) Base Salary. During the Employment Term, Employer shall pay to
Officer a base salary at the annual rate of $750,000 (the “Base Salary”). At the
discretion of the CEO, and with approval of the Management Development and
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of Employer (the “Board”), the Base Salary may be increased from time to time
but shall not be reduced. Any increased rate shall thereafter be the rate of
Base Salary hereunder.
          (b) Incentive Compensation. Except as otherwise provided herein,
Officer shall receive an annual bonus for 2007 in accordance with the terms of
the Prior Agreement and the previously approved award. Commencing with the 2008
fiscal year, Officer shall receive the following incentive compensation for each
fiscal year of the Employment Term:
     (i) Short Term Annual Incentive Compensation. Pursuant to Employer’s short
term annual incentive plan, as in effect from time to time (which plan shall be
intended to be compliant with Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”)), subject to Section 4(b)(iv) below, Officer shall
receive Short Term Annual Incentive Compensation (“STAIC”) for each fiscal year
of the Employment Term. The STAIC shall be calculated utilizing a base level
amount equal to one-half of one percent (0.5%) of Employer’s prior fiscal year
net income as reflected in the Employer’s financial statements for the prior
fiscal year (subject to adjustment as provided herein) (the “Base Level”), which
Base Level shall be multiplied by a percentage determined by an individual
annual short-term incentive plan pursuant to the Senior Manager Cash Incentive
Plan Policy.
     Notwithstanding the foregoing definition of Base Level, in the event that
Employer’s net income for a prior year was negative or, in the sole discretion
of the Compensation Committee, reflected a substantial decline from the previous
year, the Compensation

2



--------------------------------------------------------------------------------



 



Committee may, in its sole discretion, within the time period permitted by
section 162(m) of the Code for setting such year’s annual bonus goals, elect to
use one-half of one percent (0.5%) of Employer’s current fiscal year net income
(the “Alternative Base Level”). In such event, Officer’s STAIC award for such
fiscal year shall be the greater of the amount calculated pursuant to the terms
described in this Section 4(b)(i) without regard to the prior sentence, or
seventy-five percent (75%) of the Alternative Base Level. The STAIC shall be
paid in the calendar year following the calendar year to which the STAIC relates
but no later than March 15 of such year.
     (ii) Long Term Annual Incentive Compensation. Officer shall receive an
annual Long Term Annual Incentive Compensation (“LTAIC”) award, which LTAIC
award shall generally be made at the same time as all other annual equity awards
are made to senior managers of Employer. Each such LTAIC shall consist of the
following (which the parties acknowledge is consistent with the current LTAIC
arrangements of Employer’s senior management team):
     (A) An amount equal to twenty-five percent (25%) of the sum of Officer’s
Base Salary and prior year’s STAIC, which LTAIC award shall be awarded, in the
discretion of the Compensation Committee, in either (x) restricted stock under
Employer’s 2002 Stock Incentive Plan, as amended and restated or any successor
plan (the “Plan”), which award shall provide for a vesting schedule of no
greater than three (3) years, or (y) a cash amount, which amount shall be
credited to Officer’s account under the terms of Employer’s deferred
compensation plan established for purposes of deferring the portion of Officer’s
LTAIC under this Section 4(b)(ii)(A)(y) (the “LTAIC Deferral Plan”) and has an
option to invest in Employer stock, which award in either case shall have no
forfeiture or clawback provisions based on Officer’s post-employment activities
(except as otherwise required by applicable law); and
     (B) An amount equal to fifty percent (50%) of Officer’s prior year’s STAIC,
which amount shall be awarded in the form of stock options pursuant to the terms
of the Plan (measured on the same basis as stock options are measured for
purposes of all stock option grants to senior managers of Employer) and which
shall vest ratably on each of the three anniversaries of the grant of such stock
options and shall have no forfeiture or clawback provisions based on Officer’s
post-employment activities (except as otherwise required by applicable law).
Notwithstanding the foregoing, Officer shall be eligible to receive an LTAIC
award in 2008 (for 2007) under the terms of Sections 4(b)(i) and 4(b)(ii)
(including, but not limited to, being measured on the same basis as stock
options are measured for purposes of all stock option grants to senior managers
of Employer), as if such programs were already in place and paid generally at
the same time as all other annual equity awards are made to senior managers of
Employer, provided that the portion of Officer’s LTAIC award under Section
4(b)(ii)(A) shall be paid in the form of stock options pursuant to the terms of
the Plan and which shall vest ratably on each of the first three
(3) anniversaries of the grant of such stock options. Officer shall receive no
fewer than 100,000 stock options pursuant to this 2008 LTAIC award.

3



--------------------------------------------------------------------------------



 



          (c) Equity Compensation. The terms and conditions regarding Officer’s
equity award grants made pursuant to the Prior Agreement shall continue to vest
and otherwise remain in effect with their terms.
          (d) Deferred Compensation. On January 1, 2003 (the “Credit Date”),
Employer credited Officer’s account under the IndyMac Bancorp, Inc. Deferred
Compensation Plan (the “Deferred Compensation Plan”) with $1.5 million (the
“Deferred Compensation Credit”). Such amount plus any accrued earnings thereon
(the “Deferred Amount”) is eighty percent (80%) vested as of the date hereof and
the remaining twenty percent (20%) will vest on December 31, 2007 or earlier as
provided below. The Deferred Amount shall become payable to Officer in
accordance with the Deferred Compensation Plan and Officer’s distribution
election thereunder; provided however, that in the event of a distribution
pursuant to Officer’s “separation from service” (as defined in Code
Section 409A), if Officer is a Specified Employee (as defined in Section 9(q))
on the date of his separation from service, the distribution shall not be
earlier than the earlier of (i) the date six (6) months following such
separation from service or (ii) Officer’s death. In the event of the termination
of Officer’s employment pursuant to Sections 5(c) or (f), any unvested portion
of the Deferred Amount shall be forfeited on the Termination Date. In all other
cases, any unvested portion of the Deferred Amount shall fully vest on Officer’s
termination of employment.
          (e) Additional Benefits.
          (i) Officer shall also be entitled to participate, at a level
commensurate with his position, in any stock purchase plan, pension plan,
deferred compensation plan, life and medical insurance policy, or other plans or
benefits, of Employer for senior officers generally or for employees generally
and that are not duplicative of the bonuses paid under Section 4(b) of this
Agreement, during the term of this Agreement as well as any benefits or rights
specifically provided for Officer (collectively, “Additional Benefits”);
provided, however, that Employer shall have no obligation to grant any stock
options or other equity awards to Officer except as provided in Section 4(b).
Officer shall be entitled to paid vacation in accordance with Employer’s
vacation policy, but in no event less than five (5) weeks per annum.
          (ii) Employer shall also provide medical, dental and vision insurance
coverage for ten (10) years from the Termination Date for Officer and his spouse
(or solely for his spouse in the case of Officer’s separation from service as a
result of his death) and for any dependents until the maximum age for a
dependent allowable by Employer’s health and benefit plans offered to all
employees (“Eligible Dependents”) that, in conjunction with the coverage
available to Officer and his spouse pursuant to Medicare, if any, is
substantially similar in the aggregate (including percentage of premium cost
sharing) to the coverage provided to Officer and his spouse immediately prior to
the Termination Date. The extended medical, dental, and vision coverage
available to Officer, his spouse and Eligible Dependents pursuant to this
Section 4(e)(ii) shall be referred to throughout this Agreement as the “Extended
Medical Coverage.” Employer will use its reasonable best efforts to provide the
Extended Medical Coverage in a manner that does not result in the inclusion of
the benefit amounts received through the Extended Medical Coverage from the
income of Officer and his spouse by operation of Section 105(h) of the

4



--------------------------------------------------------------------------------



 



Code. If such coverage is self-funded and not fully insured, it is intended that
Officer be deemed to have monthly taxable income in the value of the monthly
premium for such insurance. Employer’s obligations pursuant to this
Section 4(e)(ii) shall be limited to expenses incurred during the ten (10) year
post-termination coverage period. Employer will make, or cause the insurance
company to make, any payments required under this Section 4(e)(ii) with regard
to medical benefits within 30 days after delivery of Officer’s written requests
for payment, accompanied by such evidence of expenses incurred as the Employer
may reasonably require, but in no event later than December 31 of the year
following the year in which the expense was incurred. The amount payable or
reimbursable under such insurance or coverage for any one year shall not affect
the amount reimbursable in any other year. Officer’s right to reimbursement
pursuant to this Section 4(e)(ii) shall not be subject to liquidation or
exchange for another benefit. Officer, his spouse and/or Eligible Dependents
shall provide to Employer evidence of coverage under any applicable health
insurance policy or Medicare supplemental health policy.
          (iii) This Agreement shall not affect the provision of any other
compensation, retirement or other benefit program or plan of Employer, except as
provided herein.
          (f) Travel. In connection with business travel, Officer shall be
permitted to travel first class at Employer’s expense,
          (g) Certain Perquisites and Business-Related Benefits.
               (i) Club Memberships. Employer shall pay standard annual and
monthly membership fees and any business related charges for Officer’s
participation in the two country clubs of Officer’s choice (including, but not
limited to, the initial fee and monthly and other assessments). Employer shall
make any such payment or reimburse Officer for any such expense, as the case may
be, within 30 days after receipt of written request for payment accompanied by
such evidence of payments due or expenses incurred as the Employer may
reasonably require, but in no event later that December 31 of the year following
the year in which the payment became due or the expense was incurred. The amount
payable or reimbursable by the Employer under this Section 4(g)(i) in any one
year shall not affect the amount payable or reimbursable in any other year.
               (ii) Car Allowance. Employer shall provide Officer with an
appropriate luxury automobile (as mutually agreed to by Officer and the CEO, but
at no less than the level of automobile provided by Employer to Officer on the
Effective Date) for Officer’s exclusive use and provide at Employer expense for
car insurance, maintenance and operating expenses. Officer shall have the right
to replace the automobile every two (2) years.
               (iii) Executive Physician Services. Employer shall pay for the
executive physician services of Dr. Mark Gerard with Concierge Choice Physicians
for Officer, including a full tax gross-up for any imputed income to Officer
resulting from such benefit. Employer shall make such payment or reimburse
Officer for any such expense, as the case may be, within 30 days after receipt
of written request for payment

5



--------------------------------------------------------------------------------



 



accompanied by such evidence of payments due or expenses incurred as the
Employer may reasonably require, but in no event later that December 31 of the
year following the year in which the payment became due or the expense was
incurred. The amount payable or reimbursable by the Employer under this
Section 4(g)(iii) in any one year shall not affect the amount payable or
reimbursable in any other year. Any such gross-up payment shall be paid to
Officer no later than December 31 of the year after the year Officer remits the
applicable tax. The annual amount that Employer shall be required to pay for
such services shall not exceed $5,000, exclusive of the tax gross-up.
               (iv) Financial Planning Services. Employer shall pay for the
financial planning and tax services of AYCO for Officer, including a full tax
gross-up for any imputed income to Officer resulting from such benefit. The
annual amount that Employer shall be required to pay for such services shall not
exceed $35,000, exclusive of the tax gross-up. Employer shall make such payment
or reimburse Officer for any such expense, as the case may be, within 30 days
after receipt of written request for payment accompanied by such evidence of
payments due or expenses incurred as the Employer may reasonably require, but in
no event later that December 31 of the year following the year in which the
payment became due or the expense was incurred. The amount payable or
reimbursable by the Employer under this Section 4(g)(iv) in any one year shall
not affect the amount payable or reimbursable in any other year. Any gross-up
payment shall be paid to Officer no later than December 31 of the year after the
year Officer remits the applicable tax.
               (v) Life Insurance. In addition to the life insurance benefit
provided by Employer to all employees that Officer is eligible for and elects to
avail, Employer shall provide an additional portable term or universal life
insurance policy on the life of Officer, for the benefit of a beneficiary
designated by Officer, with a death benefit equal to four (4) times Officer’s
Base Salary, with Officer not being required to make any payment thereon (other
than payment of any tax obligations).
               (vi) Long Term Disability. Employer shall provide Officer long
term disability coverage which shall provide annual benefits to Officer equal to
sixty-five percent (65%) of his Base Salary during any period that Officer is
disabled, if the disability arose during the Employment Term. Any disability
payments to Officer pursuant to coverage obtained pursuant to this
Section 4(g)(v) shall not be subject to offset by severance benefits payable to
Officer pursuant to this Agreement.
          (h) Future Alternative Compensation Structure. The parties reserve the
right at any time by mutual agreement to amend this Agreement to provide for an
alternative compensation structure that they believe better reflects an identity
of interest between Officer and stockholders.
     5. Termination. The compensation and benefits provided for herein and the
employment of Officer by Employer shall be terminated only as provided for below
in this Section 5. For purposes of this Agreement, a termination shall be deemed
to occur only upon a separation from service, and the term “separation from
service” shall have the same meaning as set forth in Code Section 409A and the
Final 409A Regulations, as defined in Section 9(q):

6



--------------------------------------------------------------------------------



 



          (a) Disability. In the event that Officer shall fail, because of
illness, injury or similar incapacity, to render for six (6) consecutive months
or for shorter periods aggregating one hundred eighty (180) or more business
days in any twelve (12) month period, the material services contemplated by this
Agreement (“Disability”), Officer’s full-time employment hereunder may be
terminated, by written Notice of Termination from Employer to Officer while
Officer remains so incapacitated; and thereafter, upon Officer’s separation from
service:
          (i) Employer shall pay Officer a single severance payment as soon as
practicable after the Termination Date, but, subject to Section 9(q), in no
event later than thirty (30) days thereafter, an amount in cash equal to two
(2) times the sum of: (A) the average of the Base Salary in effect for the two
(2) years immediately preceding the Termination Date, plus (B) an amount equal
to Officer’s prior year’s Base Level STAIC; provided however, that in no event
shall the aggregate amount payable under this Section 5(a)(i) be less than
$3.5 million,
          (ii) Employer shall pay Officer an amount equal to Officer’s STAIC,
pro-rated from January 1 of the year in which the separation from service occurs
through the Termination Date, based on Employer’s actual performance for the
year of separation from service (with no discretionary factor reduction),
payable, subject to Section 9(q), in the calendar year following the calendar
year in which the Termination Date occurs at such time or times when Employer
would have paid such bonus to Officer if he had continued employment (the “Pro
Rata Annual Bonus”),
          (iii) Employer shall pay Officer an amount equal to Officer’s LTAIC,
pro-rated from January 1 of the year in which the separation from service occurs
through the Termination Date, based on Employer’s actual performance for the
year of separation from service, payable subject to Section 9(q), in the
calendar year following the calendar year in which the Termination Date occurs
at such time or times when Employer would have paid such compensation to Officer
if he had continued employment (the “Pro Rata Long Term Bonus”),
          (iv) Any of Officer’s outstanding unvested options and any other
equity or long-term incentive awards shall become immediately vested, any vested
options granted after the date hereof shall remain exercisable until their
full-term expiration date and any vested options granted prior to the date
hereof shall remain exercisable in accordance with the terms of the grant and
the Prior Agreement (the “Long-Term Incentive Compensation Treatment”),
          (v) Officer, his spouse and Eligible Dependents shall be entitled to
Extended Medical Coverage.
          (vi) All unvested amounts, including any earnings, credited to
Officer’s accounts under the Deferred Compensation Plan and the LTAIC Deferral
Plan shall immediately become vested and nonforfeitable. The amounts in
Officer’s accounts shall be payable to Officer in accordance with Officer’s
distribution election under the Deferred Compensation Plan and the LTAIC
Deferral Plan, subject to Section 9(q) (the “Deferred Compensation Treatment”),

7



--------------------------------------------------------------------------------



 



          (vii) To the full extent permitted by law, so long as Employer (or a
successor) maintains directors’ and officers’ liability insurance for its
executives or directors, Employer shall continue to provide Officer following
the Termination Date with directors’ and officers’ liability insurance insuring
Officer against insurable events which occur or have occurred while Officer was
a director or officer of Employer or an Affiliate or a fiduciary of an employee
benefit plan of any of the foregoing, such insurance to have policy limits
aggregating not less than the amount in effect immediately prior to the
Termination Date or, if higher, that provided to other officers or directors of
Employer. In addition, Officer’s rights of indemnification hereunder or
otherwise with regard to service on behalf of Employer or an Affiliate or a
fiduciary of an employee benefit plan of any of the foregoing prior to such
termination (“Rights of Indemnification”) shall continue (the “Coverage
Protection”), and
          (viii) Officer shall be entitled to his accrued rights, including but
not limited to earned but unpaid Base Salary, accrued but unused vacations and
earned but unpaid STAIC or LTAIC for any prior completed fiscal year and any
earned but unpaid benefits under any plan or program of Employer, the STAIC and
LTAIC being payable in the calendar year in which the Termination Date occurs at
such time or times when Employer would have paid such compensation to Officer
had he continued employment, but no later than March 15 th of such year, and the
remaining accrued rights being paid within 30 days following the Termination
Date (“Accrued Amounts”).
          The determination of Disability shall be made only after Officer has
failed to render services for the above stated time periods and shall be made
only after thirty (30) days notice to Officer (which may run concurrently with
the Notice of Termination). Prior to a separation from service as a result of
Disability, Officer shall continue to receive his full compensation and benefits
during any period of incapacity.
          (b) Death. In the event of Officer’s death during the term of this
Agreement, the Officer’s estate shall be entitled to the following, which for
purposes of this Section 5(b) shall not be subject to Section 9(q):
          (i) The Pro Rata Annual Bonus,
          (ii) The Pro Rata Long Term Bonus,
          (iii) The Deferred Compensation Treatment,
          (iv) The Long-Term Incentive Compensation Treatment,
          (v) Officer’s spouse and Eligible Dependents shall be entitled to
Extended Medical Coverage,
          (vi) The Coverage Protection, and
          (vii) The Accrued Amounts.

8



--------------------------------------------------------------------------------



 



          (c) Cause. Employer may terminate Officer’s employment under this
Agreement for “Cause.” A separation from service for Cause is a termination by
reason of (i) a material breach of this Agreement by Officer (other than as a
result of incapacity due to physical or mental illness) that is committed in bad
faith or without reasonable belief that such breach is in the best interests of
Employer and which, for any breach that is remediable, or can be cured going
forward, is not remedied or cured within a reasonable period of time after
receipt of written notice from Employer specifying such breach, or
(ii) Officer’s conviction by a court of competent jurisdiction of a felony
involving acts of fraud, embezzlement, dishonesty or moral turpitude, or
(iii) entry of a final non-appealable order duly issued by any federal or state
regulatory agency having jurisdiction in the matter removing Officer from office
of IndyMac Bank or permanently prohibiting him from participating in a material
portion of the affairs of IndyMac Bank, provided that the order resulted from
act(s) of Officer which were committed in bad faith and without reasonable
belief that such act(s) were in the best interests of Employer.
          Notwithstanding the foregoing, Officer’s employment shall not be
deemed to have been terminated for Cause unless and until there have been
delivered to Officer a copy of a resolution duly adopted by the affirmative vote
of not less than two-thirds of the non-employee directors of the Board (the
“Outside Directors”) (after reasonable notice to Officer and an opportunity for
Officer, together with Officer’s counsel, to be heard before the Outside
Directors), finding that in the Outside Directors’ good faith opinion Officer
was guilty of conduct set forth above in this Section 5(c) and specifying the
particulars thereof in reasonable detail.
          If Officer shall be (A) convicted of a felony of a type set forth
above or (B) shall be suspended and/or temporarily prohibited from participating
in the conduct of IndyMac Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) and (g)(1)) by any federal or state regulatory authority having
jurisdiction in the matter, by the affirmative vote of two-thirds of the Outside
Directors (after reasonable notice to Officer and an opportunity for Officer,
together with Officer’s counsel, to be heard before the Outside Directors),
provided that the provisions of the next paragraph have been complied with, the
Outside Directors may suspend Officer from some or all of his duties and
authority while such suspension or prohibition or conviction is in effect and,
if they elect to do so and reasonably anticipate that making such payments will
violate applicable law, shall also during such period suspend Officer’s right to
some or, if no duties are to be performed, all of Officer’s Base Salary, STAIC
and LTAIC accruing during such suspension period to the extent they reasonably
anticipate making such payment or portion of such payment, as the case may be,
will violate applicable law; provided, further that that if the conviction is
overturned on appeal or if the charges resulting in such suspension or
prohibition are finally dismissed or if a final judgment on the merits of such
charges is issued in favor of Officer, then Officer shall be reinstated in full
with back amounts for the suspension period plus accrued interest at the rate
then payable on judgments. Notwithstanding the foregoing, any payment of back
amounts shall be made at the earliest date at which Employer reasonably
anticipates that making such payment will not cause a violation of applicable
law.
          With regard to clause (B) above, (1) Employer shall use its best
efforts to oppose and defend against any such notice of charges as to which
there are reasonable defenses and to permit Officer to participate in such
effort by counsel of his selection fully paid by Employer; (2)

9



--------------------------------------------------------------------------------



 



in the event the notice of charges is dismissed or otherwise resolved in a
manner that will permit Employer to resume its obligations to pay compensation
hereunder, Employer shall promptly make such payment hereunder; and (3) during
the period of suspension, the vested rights of the contracting parties shall not
be affected except to the extent precluded by such notice.
          During the period that Employer’s obligations under Sections 4(a),
4(b), 4(d), 4(e) and 4(g) hereof are suspended, Officer shall continue to be
entitled to receive Additional Benefits under Section 4(e) until the conviction
of the felony has become final and non-appealable. When the conviction of the
felony has become final and non-appealable, all of Employer’s obligations
hereunder shall terminate; provided, however, that the termination of Officer’s
employment pursuant to this Section 5(c) shall not affect Officer’s entitlement
to all benefits in which he has become vested or which are otherwise payable in
respect of periods ending prior to his Termination Date. To the full extent
permitted by law, so long as Employer (or a successor) maintains directors’ and
officers’ liability insurance for its executives or directors, Employer shall
continue to provide Officer following the Termination Date with directors’ and
officers’ liability insurance insuring Officer against insurable events which
occur or have occurred while Officer was a director or officer of Employer or an
Affiliate or a fiduciary of an employee benefit plan of any of the foregoing,
such insurance to have policy limits aggregating not less than the amount in
effect immediately prior to the Termination Date or, if higher, that provided to
other officers or directors of Employer. In addition, Officer’s Rights of
Indemnification shall continue. Officer shall also be entitled to his Accrued
Amounts.
          Upon termination for Cause, Officer is not entitled to any severance
or bonus and all options shall expire on the Termination Date. Anything herein
to the contrary notwithstanding, termination for Cause shall not include
termination by reason of Officer’s job performance or a job performance rating
given to Officer for his job performance or the financial performance of
Employer or any affiliated company. This Section 5(c) is specifically subject to
Section 10, and in the event of any conflicts between such Sections, the
provisions of Section 10 shall apply.
          (d) Other Than For Cause or Disability (not in connection with a
Change in Control). If during the term of this Agreement, Employer shall cause
Officer to have a separation from service other than for Cause or Disability
(other than in connection with a Change in Control as provided in Section 5(g)),
then:
          (i) Employer shall pay Officer in a single severance payment as soon
as practicable after the Termination Date, but, subject to 9(q), in no event
later than thirty (30) days thereafter, an amount in cash equal to two and
one-half (2.5) times the sum of: (A) the average Base Salary in effect for the
two years immediately preceding the Termination Date and (B) an amount equal to
Officer’s prior year’s Base Level STAIC; provided however, that in no event
shall the aggregate amount payable under this Section 5(d)(i) be less than $3.5
million,
          (ii) Employer shall pay Officer the Pro Rata Annual Bonus,
          (iii) Employer shall pay Officer the Pro Rata Long Term Bonus,

10



--------------------------------------------------------------------------------



 



          (iv) Officer shall be entitled to the Long-Term Incentive Compensation
Treatment,
          (v) Officer shall be entitled to the Deferred Compensation Treatment,
          (vi) Officer, his spouse and Eligible Dependents shall be entitled to
Extended Medical Coverage,
          (vii) Officer shall be entitled to the Protection Coverage, and
          (viii) Officer shall be entitled to his Accrued Amounts.
          (e) Good Reason. Officer may terminate Officer’s employment at any
time for “Good Reason.” “Good Reason” means that any one or more of the
following have occurred without Officer’s written consent (other than as a
result of Officer’s Disability or termination of Officer’s employment for Cause)
which is not cured by Employer within thirty (30) days after written notice
thereof is given to Employer by Officer:
          (i) Other than temporarily as a result of Officer’s suspension as
provided in Section 5(c), any diminution in Officer’s then titles or positions,
including with IndyMac Bank, or any material diminution in Officer’s then
powers, reporting requirements, duties or responsibilities, including with
IndyMac Bank,
          (ii) Officer is not elected to the IndyMac Bank Board or Officer is
removed from the IndyMac Bank Board,
          (iii) Officer is required to relocate place of employment to a
location which is more than fifty (50) miles from IndyMac Bank’s current
headquarters,
          (iv) Officer resigning at the request of the majority of the Board for
Officer to resign,
          (v) Any material breach by Employer of the terms of this Agreement.
          If during the term of this Agreement, Officer is separated from
service on account of Officer’s resignation for Good Reason (other than in
connection with a Change in Control as provided in Section 5(g)), Officer shall
receive the payments and benefits described in Section 5(d).
          (f) Voluntary Resignation (other than Retirement or Expiration of the
Employment Term). If during the term of this Agreement, Officer shall resign
other than for Good Reason or pursuant to Retirement, then            upon such
separation from service:
          (i) All of his rights to payment or benefits hereunder shall
immediately terminate; provided, however, that the termination of Officer’s
employment pursuant to this Section 5(f) shall not affect Officer’s entitlement
to all benefits in which he has become vested or which are otherwise payable in
respect of periods ending prior to his termination of employment,

11



--------------------------------------------------------------------------------



 



          (ii) Any unvested options shall expire immediately and
          (A) Any vested stock options or other equity grants made to Officer
after the Effective Date of the Prior Agreement shall remain exercisable until
the earlier of three (3) months following the Termination Date or their
full-term expiration, and
          (B) All vested options granted to Officer pursuant to the Prior
Agreement shall remain exercisable until the earlier of twelve (12) months
following the Termination Date or their full-term expiration,
          (iii) Officer shall be entitled to the Protection Coverage, and
          (iv) Officer shall be entitled to his Accrued Amounts.
          (g) Change in Control. During the term of this Agreement, if within
two (2) years after a Change in Control Officer has a separation from service
(x) by Employer other than for Cause or Disability or (y) by Officer for Good
Reason, then:
          (i) Employer shall pay Officer in a single severance payment as soon
as practicable after the Termination Date, but, subject to Section 9(q), in no
event later than thirty (30) days thereafter, an amount in cash equal to three
(3) times the sum of (A) the Base Salary in effect for the two (2) years
immediately preceding separation from service and (B) an amount equal to
Officer’s prior year’s Base Level STAIC; provided however, that in no event
shall the aggregate amount payable under this Section 5(g)(i) be less than
$5.5 million,
          (ii) Officer shall be entitled to the Pro Rata Annual Bonus, which for
purposes of this Section 5(g) shall be calculated based on the greatest of
(A) Employer’s actual performance, (B) the prior year’s Base Level, or (C) the
current year’s Base Level,
          (iii) Officer shall be entitled to the Pro Rata Long Term Bonus, which
for purposes of this Section 5(g) shall be calculated based on the greatest of
(A) Employer’s actual performance, (B) the prior year’s Base Level, or (C) the
current year’s Base Level,
          (iv) Officer shall be entitled to the Long-Term Incentive Compensation
Treatment,
          (v) Officer shall be entitled to the Deferred Compensation Treatment,
          (vi) Officer, his spouse and Eligible Dependents shall be entitled to
Extended Medical Coverage,
          (vii) Officer shall be entitled to the Protection Coverage, and
          (viii) Officer shall be entitled to his Accrued Amounts.

12



--------------------------------------------------------------------------------



 



          Notwithstanding anything contained herein, if a Change in Control
occurs and Officer has a separation from service other than for Cause or
Disability or a Good Reason event occurs prior to the Change in Control, and if
such separation from service or event was at the request, suggestion or
initiative of a third party who has taken steps reasonably calculated to effect
the Change in Control, then Officer upon occurrence of the Change in Control
shall be entitled to receive the payments and benefits set forth in this
Section 5(g), in lieu of the payments and benefits set forth in Section 5(d).
          (h) Notice of Termination. Any purported termination by Employer or by
Officer shall be communicated by a written Notice of Termination to the other
party hereto which indicates the specific termination provision in this
Agreement, if any, relied upon and which sets forth in reasonable detail the
facts and circumstances, if any, claimed to provide a basis for termination of
Officer’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Termination. The “Termination Date” shall mean the date of termination or
separation from service, as the case may be, which shall be specified in the
Notice of Termination, which shall be no less than thirty (30) or more than
sixty (60) days from the date of the Notice of Termination.
          (i) Expiration of Employment Term or Retirement. At the Officer’s
separation from service following the expiration of the Employment Term, subject
to the Office of Thrift Supervision Regulation Section 563.39(b), or upon
separation from service due to Retirement as defined in Section 5(j), then:
          (i) Officer shall be entitled to the Pro Rata Annual Bonus,
          (ii) Officer shall be entitled to the Pro Rata Long Term Bonus,
          (iii) Officer shall be entitled to the Long-Term Incentive
Compensation Treatment,
          (iv) Officer shall be entitled to the Deferred Compensation Treatment,
          (v) Officer, his spouse and Eligible Dependents shall be entitled to
Extended Medical Coverage,
          (vi) Officer shall be entitled to the Protection Coverage, and
          (vii) Officer shall be entitled to his Accrued Amounts.
          (j) Retirement. Officer may terminate employment and incur a
separation from service for reason of Retirement at any time after satisfying
the conditions for Retirement set forth below and shall be entitled to the
compensation and benefits described in Section 5(i) above. For purposes of this
Agreement, “Retirement” shall mean Officer’s retirement or resignation from the
Company: (i)(1) if Officer is less than 55 years of age, with at least 75 points
or (2) if Officer is 55 years of age or older, with at least 65 points, and
(ii) Officer has at least five (5) consecutive years of employment with
Employer. Officer shall receive one (1) point for every consecutive year of
employment with Employer and one (1) point for every year of age. Based upon
Officer’s age and employment start date of April 6, 1994, Officer would be

13



--------------------------------------------------------------------------------



 



eligible for Retirement in 2013. This definition of Retirement is the same
definition as currently utilized in the Employer’s 2002 Stock Incentive Plan.
     6. Certain Additional Payments by Employer. Anything in this Agreement to
the contrary notwithstanding, if it shall be determined that any payment or
distribution to Officer or for Officer’s benefit (whether paid or payable or
distributed or distributable) pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (the
“Payments”) would be subject to the excise tax imposed by section 4999 of the
Code by reason of being “contingent on a change in the ownership or control” of
Employer, within the meaning of Section 280G of the Code or to any similar tax
imposed by state or local law, or any interest or penalties with respect to such
excise tax (such tax or taxes, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then Officer shall be entitled to
receive from Employer an additional payment (the “Gross-Up Payment”) in an
amount such that the net amount of the Payments and the Gross-Up Payment
retained by Officer after the calculation and deduction of all Excise Taxes
(including any interest or penalties imposed with respect to such taxes) on the
payment and all federal, state and local income tax, employment tax and Excise
Tax (including any interest or penalties imposed with respect to such taxes) on
the Gross-Up Payment provided for in this Section 6, and taking into account any
lost or reduced tax deductions on account of the Gross-Up Payment, shall be
equal to the Payments;
          (a) All determinations required to be made under this Section 6,
including whether and when the Gross-Up Payment is required and the amount of
such Gross-Up Payment, and the assumptions to be utilized in arriving at such
determinations shall be made by the Accountants (as defined below) which shall
provide Officer and Employer with detailed supporting calculations with respect
to such Gross-Up Payment within fifteen (15) business days of the receipt of
notice from Officer or Employer that Officer has received or will receive a
Payment. For purposes of making the determinations and calculations required
herein, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code,
provided that the Accountant’s determinations must be made on the basis of
“substantial authority” (within the meaning of Section 6662 of the Code). For
the purposes of this Section 6, the “Accountants” shall mean Employer’s
independent certified public accountants serving immediately prior to the Change
in Control. In the event that the Accountants are also serving as accountant or
auditor for the individual, entity or group effecting the Change in Control,
Officer shall appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accountants hereunder). All fees and expenses of the
Accountants shall be borne solely by Employer.
          (b) For the purposes of determining whether any of the Payments will
be subject to the Excise Tax and the amount of such Excise Tax, such Payments
will be treated as “parachute payments” within the meaning of section 280G of
the Code, and all “parachute payments” in excess of the “base amount” (as
defined under section 280G(b)(3) of the Code) shall be treated as subject to the
Excise Tax, unless and except to the extent that in the opinion of

14



--------------------------------------------------------------------------------



 



the Accountants such Payments (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4) of the Code) in excess of the
“base amount,” or such “parachute payments” are otherwise not subject to such
Excise Tax. For purposes of determining the amount of the Gross-Up Payment,
Officer shall be deemed to pay Federal income taxes at the highest applicable
marginal rate of Federal income taxation for the calendar year in which the
Gross-Up Payment is to be made and to pay any applicable state and local income
taxes at the highest applicable marginal rate of taxation for the calendar year
in which the Gross-Up Payment is to be made, net of the maximum reduction in
Federal income taxes which could be obtained from the deduction of such state or
local taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of Officer’s adjusted gross income); and to
have otherwise allowable deductions for Federal, state and local income tax
purposes at least equal to those disallowed because of the inclusion of the
Gross-Up Payment in Officer’s adjusted gross income. To the extent practicable,
any Gross-Up Payment with respect to any Payment shall be paid by Employer at
the time Officer is entitled to receive the Payments and in no event will any
Gross-Up Payment be paid later than five days after the receipt by Officer of
the Accountant’s determination. Any determination by the Accountants shall be
binding upon Employer and Officer.
          (c) As a result of uncertainty in the application of section 4999 of
the Code at the time of the initial determination by the Accountants hereunder,
it is possible that the Gross-Up Payment made will have been an amount less than
Employer should have paid pursuant to this Section 6 (the “Underpayment”). In
the event that Employer exhausts its remedies pursuant to Section 6(e) and
Officer is required to make a payment of any Excise Tax, the Underpayment shall
be promptly paid by Employer to or for Officer’s benefit, but no later than
December 31 of the year after the year in which Officer remits the Excise Tax.
          (d) Officer and Employer shall each provide the Accountants access to
and copies of any books, records and documents in the possession of Employer or
Officer, as the case may be, reasonably requested by the Accountants, and
otherwise cooperate with the Accountants in connection with the preparation and
issuance of the determination contemplated by this Section 6.
          (e) Officer shall notify Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by
Employer of the Gross-Up Payment. Such notification shall be given as soon as
practicable after Officer is informed in writing of such claim and shall apprise
Employer of the nature of such claim and the date on which such claim is
requested to be paid. Officer shall not pay such claim prior to the expiration
of the 30-day period following the date on which Officer gives such notice to
Employer (or such shorter period ending on the date that any payment of taxes,
interest and/or penalties with respect to such claim is due). If Employer
notifies Officer in writing prior to the expiration of such period that it
desires to contest such claim, Officer shall:
          (i) give Employer any information reasonably requested by Employer
relating to such claim;

15



--------------------------------------------------------------------------------



 



          (ii) take such action in connection with contesting such claim as
Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by Employer;
          (iii) cooperate with Employer in good faith in order to effectively
contest such claim; and
          (iv) permit Employer to participate in any proceedings relating to
such claims; provided, however, that Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify Officer for and hold Officer
harmless from, on an after-tax basis, any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of all related costs and expenses. Employer will make
any payments required under this Section 6(e)(iv) as provided above, or if not
so provided, within 30 days after delivery of Officer’s written request for
payment, accompanies by such evidence of expenses incurred as the Employer may
reasonably require, but in any event all payments will be made no later than
December 31 of the year following the year in which the expense was incurred or
the tax was remitted, as the case may be. The amounts reimbursable for any one
year shall not affect the amount reimbursable in any other year, and Officer’s
right to reimbursement pursuant to the Section 6(e)(iv) shall not be subject to
liquidation or exchange for another benefit. Without limiting the foregoing
provisions of this Section 6, Employer shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Officer to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and Officer agree to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Employer shall determine;
provided, however, that if Employer directs Officer to pay such claim and sue
for a refund, Employer shall advance the amount of such payment to Officer, on
an interest-free basis, and shall indemnify Officer for and hold Officer
harmless from, on an after-tax basis, any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance (including as
a result of any forgiveness by Employer of such advance); provided, further that
any extension of the statute of limitations relating to the payment of taxes for
the taxable year of Officer with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore,
Employer’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Officer shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
          (f) Nothing in this Section 6 is intended to violate the
Sarbanes-Oxley Act of 2002 and to the extent that any advance or repayment
obligation hereunder would so, such obligation shall be modified so as to make
the advance a nonrefundable payment to Officer and the repayment obligation null
and void to the extent required by such Act.

16



--------------------------------------------------------------------------------



 



          These rights shall be deemed fully vested rights, not subject to
suspension or forfeiture and shall survive any termination of employment;
provided, however, that all payments made pursuant to this Section 6 shall be
subject to Section 9(q) below.
     7. Reimbursement of Business Expenses. During the term of this Agreement,
Employer shall reimburse Officer promptly for all reasonable and appropriate
business expenditures to the extent that such expenditures are substantiated by
Officer as required by the Internal Revenue Service and rules and policies of
Employer. Employer will make any payments required under this Section 7 within
30 days after delivery of Officer’s written requests for payment, accompanied by
such evidence of expenses incurred as the Employer may reasonably require, but
in no event later than December 31 of the year following the year in which the
expense was incurred. The amount reimbursable for any one year shall not affect
the amount reimbursable in any other year, and Officer’s right to reimbursement
pursuant to this Section 7 shall not be subject to liquidation or exchange for
another benefit.
     8. Indemnity. To the fullest extent permitted by applicable law, the
Certificate of Incorporation and the By-Laws of Employer (as from time to time
in effect) and any indemnity agreements entered into from time to time between
Employer and Officer, Employer shall indemnify Officer and hold him harmless for
actions or inactions as an Officer or Director of Employer or any Affiliate or
as a fiduciary of any employee benefit plan of any of the foregoing and shall
maintain coverage for him under liability insurance policies of a minimum amount
of $80 million, or such higher amount as provided for any other officers or
directors of Employer. This provision shall in all events survive any
termination of this Agreement.
     9. Miscellaneous.
          (a) Successorship. This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns, but without the
prior written consent of Officer, this Agreement may not be assigned other than
in connection with a merger or sale of all or substantially all the assets of
Employer or similar transaction to or with a company with a larger net worth,
higher credit rating and greater profit than Employer. The failure of any
successor to or assignee of Employer’s business and/or assets in such
transaction to expressly assume all obligations of Employer hereunder in a
writing promptly delivered to Officer shall be deemed a material breach of this
Agreement by Employer.
          (b) Notices. Any notices provided for in this Agreement shall be sent
to Employer at its corporate headquarters, Attention: Corporate
Counsel/Secretary, with a copy to the Chairman of the Compensation Committee at
the same address, or to such other address as Employer may from time to time in
writing designate, and to Officer at such address as he may from time to time in
writing designate (or his business address of record in the absence of such
designation). All notices shall be deemed to have been given two (2) business
days after they have been deposited as certified mail, return receipt requested,
postage paid and properly addressed to the designated address of the party to
receive the notices. Notices may be delivered personally or by overnight
service.
          (c) Entire Agreement. This instrument contains the entire agreement of
the parties relating to the subject matter hereof, and it replaces and
supersedes any prior agreements

17



--------------------------------------------------------------------------------



 



between the parties relating to said subject matter (except to the extent
specifically provided herein); provided, however, that the parties hereby
expressly acknowledge that the parties have executed IndyMac Bank’s standard
Mutual Agreement to Arbitrate Claims which is not replaced or superseded by this
Agreement; provided, further that this Agreement does not supersede any
outstanding equity grants or awards or existing rights under any plan or program
except as specifically provided herein. No modifications or amendments of this
Agreement shall be valid unless made in writing and signed by the parties
hereto.
          (d) Waiver. The waiver of the breach of any term or of any condition
of this Agreement shall not be deemed to constitute the waiver of any other
breach of the same or any other term or condition.
          (e) California Law. This Agreement shall be construed and interpreted
in accordance with the laws of California without reference to principles of
conflict of laws.
          (f) Arbitration. Any disagreement, dispute, controversy or claim
arising out of or relating to this Agreement or the interpretation of this
Agreement or arrangements relating to this Agreement or contemplated in this
Agreement shall be settled by arbitration in accordance with the terms of
IndyMac Bank’s Mutual Agreement to Arbitrate Claims, as executed by Officer and
IndyMac Bank on the date hereof.
          (g) Confidentiality. Officer agrees that he will not divulge or
otherwise disclose, directly or indirectly, any trade secret or other
confidential information concerning the business or policies of Employer or any
of its Affiliates which he may have learned as a result of his employment during
the term of this Agreement or prior thereto as an employee, officer or director
of or consultant to Employer or any of its Affiliates, except to the extent such
use or disclosure is: (i) decided in good faith by Officer to be necessary or
desirable to the performance of Officer’s duties, (ii) required by applicable
law or in response to an inquiry from a governmental or regulatory authority,
(iii) lawfully obtainable from other sources, or (iv) authorized by Employer.
The provisions of this subsection shall survive the expiration, suspension or
termination, for any reason, of this Agreement.
          (h) No Solicitation. Officer agrees that during employment and for a
period of one (1) year following an early termination of this Agreement,
pursuant to the terms described in Section 5(a), 5(c), (d), (e), (f), (g),
(i) or (j) hereof, Officer shall not: (i) solicit, or cause to be solicited, any
customers of Employer or its subsidiaries if it is for the purposes of promoting
or selling any products or services competitive with those of Employer,
(ii) solicit business from, or perform services for, any company or other
business entity which at any time during the two (2) year period immediately
preceding Officer’s termination of employment with Employer was a customer of
Employer or its subsidiaries, or (iii) solicit for employment, offer, or cause
to be offered, employment, either on a full time, part time, or consulting
basis, to any person who was employed by Employer or its Affiliates on the date
Officer’s employment terminated, unless Officer shall have received the prior
written consent of Employer, such person has ceased for six (6) months to be
employed by Employer or its Affiliates or Officer was not involved, directly or
indirectly, in the termination of such person’s employment with Employer or its
Affiliates. The foregoing clauses (i) through (iii) shall be violated only by
the personal solicitation or personally directed and targeted solicitation by
Officer and not by (A) general marketing or solicitation, (B)

18



--------------------------------------------------------------------------------



 



solicitation by other employees of entities employing Officer of companies,
other business entities or individuals who are not specifically identified by
Officer, or (C) the providing of services by Officer’s new employer to companies
or other business entities not so solicited by Officer.
          (i) Cooperation. Upon the receipt of reasonable notice from Employer
(including outside counsel), Officer agrees that while employed by Employer and
thereafter, Officer will reasonably provide information and reasonable
assistance to Employer, its Affiliates and their respective representatives in
defense of any claims that may be made against Employer or its Affiliates, to
the extent that such claims may relate to the period of Officer’s employment
with Employer (or any predecessor), provided that Officer shall need not
cooperate to the extent his counsel, in good faith, advises that Officer’s
interests may differ from those of Employer. Furthermore, Employer shall
reimburse all reasonable expenses incurred by Officer, including, but not
limited to, those for separate counsel.
          (j) Consideration; Remedies Of Employer. The consideration for
Officer’s covenants set forth in Sections 9(g), (h) and (i), the sufficiency of
which is hereby acknowledged, is Employer’s agreement to continue to employ
Officer and provide compensation and benefits pursuant to this Agreement,
including but not limited to Section 5(d). Officer acknowledges and agrees that
Employer’s remedies at law for a breach or threatened breach of any of the
provisions of this Section would be inadequate and, in recognition of this fact,
Officer agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, Employer, without posting any bond, shall be
entitled to seek equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.
          (k) Reformation. The provisions of Sections 9(g), (h) and (i) are
intended to restrict Officer only to the extent permitted by law in the
jurisdiction where Officer is then a resident. To the extent any of such
provisions would otherwise be determined invalid or unenforceable by a Court of
competent jurisdiction, such Court shall exercise its discretion in reforming
the provisions of this Section to the end that Officer shall be subject to
reasonable provisions that are enforceable by Employer under the laws of the
jurisdiction where Officer is then a resident. If the laws of the state where
the Officer is then a resident completely prohibit any form of the foregoing
covenants, then Employer and Officer understand and agree that the foregoing
covenants are of no effect.
          (l) Moral Obligation. The parties recognize that a non-competition
provision would be desirable and equitable in this Agreement, but that one
cannot be included because of applicable law. The parties further recognize
that, notwithstanding the foregoing and legal unenforceability of such a
provision, Officer should and does have a moral and ethical obligation to
Employer, its shareholders and its employees not to compete with Employer within
one (1) year after any resignation from his position.
          (m) Severability. If any provision of this Agreement is held invalid
or unenforceable, the remainder of this Agreement shall nevertheless remain in
full force and effect, and if any provision is held invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstance.

19



--------------------------------------------------------------------------------



 



          (n) No Obligation to Mitigate. Officer shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise and no payment hereunder shall be offset or
reduced by the amount of any compensation or benefits provided to Officer in any
subsequent employment except as expressly otherwise provided by Section 5.
Employer’s obligation to make any payment provided for in this Agreement shall
not be subject to set-off, counterclaim or recoupment.
          (o) Adjustment of Options. The number of shares of common stock
subject to the stock options granted to Officer pursuant to the Prior Agreement
shall be equitably adjusted by the Committee pursuant to Section 6 of the Plan
in the event of the occurrence of any of the events described therein.
          (p) Legal Fees. Employer shall promptly (and in any event prior to
March 15, 2008) pay Officer’s reasonable legal fees and costs associated with
entering into this Agreement, and to the extent such payment is taxed to
Officer, Employer shall provide Officer a full tax gross-up for any imputed
income to Officer resulting from such payment. Any such gross-up payment shall
be paid to Officer no later than December 31 of the year after the year Officer
remits the applicable tax.
          (q) Code Section 409A. Notwithstanding anything in this Agreement to
the contrary, if any amount or benefit specified herein as “subject to
Section 9(q)” would be payable or distributable under this Agreement by reason
of Officer’s separation from service at a time at which he is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by Employer under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):
               (i) if the payment or distribution is payable in a lump sum,
Officer’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Officer’s death or the first
day of the seventh month following Officer separation from service; and
               (ii) if the payment or distribution is payable over time, the
amount of such non-exempt deferred compensation that would otherwise be payable
during the six-month period immediately following Officer’s separation from
service will be accumulated and Officer’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of
Officer’s death or the first day of the seventh month following Officer’s
separation from service, whereupon the accumulated amount will be paid or
distributed to Officer and the normal payment or distribution schedule for any
remaining payments or distributions will resume.
     For purposes of this Agreement, the term “Specified Employee” has the
meaning given such term in Code Section 409A and the final regulations
thereunder (“Final 409A Regulations”), in accordance with rules adopted by the
Board of Directors or a committee thereof, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of Employer,
including this Agreement, as to the determination of Specified Employees.

20



--------------------------------------------------------------------------------



 



     If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Officer to incur any
additional tax or interest under Code Section 409A or the Final 409A
Regulations, Employer shall, after consulting with Officer, amend such provision
to comply with Code Section 409A, provided that Employer agrees to maintain, to
the maximum extent practicable, the original intent and economic benefit Officer
of the applicable provision without violating the provisions of Code
Section 409A. Employer shall indemnify and hold Officer harmless, on an
after-tax basis, for any additional tax (including interest and penalties with
respect thereto) that may be imposed on Officer by Code Section 409A. Any such
gross-up payment shall be paid to Officer no later than December 31 of the year
after the year Officer remits the applicable tax.
     10. Regulatory Authority. Notwithstanding anything in this Agreement to the
contrary, this Agreement is subject to the following terms and conditions:
          (a) If Officer is suspended and/or temporarily prohibited from
participating in the conduct of Employer’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818
(e)(3) and (g)(1)), Employer’s obligations hereunder shall be suspended as of
the date of service unless stayed by appropriate proceedings. If the charges in
the notice are dismissed, Employer shall (i) pay Officer all or part of the
compensation withheld while Employer’s contract obligations were suspended, and
(ii) reinstate any of Employer’s obligations which were suspended.
          (b) If Officer is removed and/or permanently prohibited from
participating in the conduct of Employer’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818
(e)(4) and (g)(1)), all obligations of Employer under this Agreement shall
terminate as of the effective date of the order, but Officer’s vested rights
shall not be affected.
          (c) If Employer is in default (as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act (12 U.S.C. 1813 (x)(1)), all obligations under
this Agreement shall terminate as of the date of default, but Officer’s vested
rights shall not be affected.
          (d) All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of Employer, (i) by the Office of Thrift Supervision (“OTS”)
at the time the Federal Deposit Insurance Corporation (“FDIC”) enters into an
agreement to provide assistance to or on behalf of Employer under the authority
contained in Section 13(c) of the Federal Deposit Insurance Act (12 U.S.C. 1823
(c)); or (ii) by the OTS at the time the OTS approves a supervisory merger to
resolve problems related to operation of Employer or when Employer is determined
by the OTS to be in an unsafe or unsound condition. Any rights of Officer that
shall have vested under this Agreement shall not be affected by such action.
          (e) With regard to the provisions of this Section 10:
               (i) Employer agrees to use its best efforts to oppose any such
notice of charges as to which there are reasonable defenses;

21



--------------------------------------------------------------------------------



 



               (ii) In the event the notice of charges is dismissed or otherwise
resolved in a manner that will permit Employer to resume its obligations to pay
compensation hereunder, Employer will promptly make such payment hereunder; and
               (iii) During the period of suspension, the vested rights of the
contracting parties shall not be affected except to the extent precluded by such
notice.
          (f) Any payments made to Officer pursuant to this Agreement or
otherwise are subject to and conditioned upon their not being in violation of 12
U.S.C. Section 1828(k) and FDIC regulation 12 C.F.R. Part 359, Golden Parachutes
and Indemnification Payments, as applicable.
     11. Sarbanes-Oxley. Officer acknowledges he has been informed that pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002, Officer may be subject in
certain circumstances to an obligation to pay back to Employer:
          (a) Any bonus or other incentive-based or equity-based compensation
received by Officer from Employer during the twelve (12)-month period following
the first public issuance or filing with the Securities and Exchange Commission
(whichever first occurs) of the financial document embodying such financial
reporting requirement; and
          (b) Any profits realized from the sale of securities of Employer
during such twelve (12)-month period.
[Remainder of Page Left Blank]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written.

            EMPLOYER
      By:   /s/ Michael Perry         Michael Perry       Chairman and Chief
Executive Officer
IndyMac Bank, F.S.B.        OFFICER
      By:   /s/ Richard H. Wohl         Richard H. Wohl             

23



--------------------------------------------------------------------------------



 



APPENDIX A
          A “Change in Control” shall mean the occurrence during the term of the
Agreement, of any one of the following events:
               A. An acquisition of any common stock or other “Voting
Securities” (as hereinafter defined) of IndyMac Bancorp, Inc. (“Company”) by any
“Person” (as the term person is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty-five percent
(25%) or more of the then outstanding shares of Company’s common stock or the
combined voting power of Company’s then outstanding Voting Securities; provided,
however, in determining whether a Change in Control has occurred, Voting
Securities which are acquired in a “Non-Control Acquisition” (as hereinafter
defined) shall not constitute an acquisition which would cause a Change in
Control. For purposes of this Agreement, (1) “Voting Securities” shall mean
Company’s outstanding voting securities entitled to vote generally in the
election of directors and (2) a “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) Company or (B) any corporation or other Person of which a
majority of its voting power or its voting equity securities or equity interest
is owned, directly or indirectly, by Employer (for purposes of this definition;
a “Subsidiary”), (ii) Company or any of its Subsidiaries, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined).
               B. The individuals who, as of the date of the Agreement are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
election, or nomination for election by Employer’s common stockholders, of any
new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered as
a member of the Incumbent Board; provided, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or
               C. The consummation of:
               (i) A merger, consolidation, or reorganization involving Company,
unless such merger, consolidation, or reorganization is a “Non-Control
Transaction.” A “Non Control Transaction” shall mean a merger, consolidation or
reorganization of Company where:
                    (a) the stockholders of Company, immediately before such
merger, consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization more than fifty percent
(50%) of the combined voting power of the outstanding Voting Securities of the
corporation resulting from such merger, consolidation or

A-1



--------------------------------------------------------------------------------



 



reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization; provided, however, that if the
stockholders of Parent, immediately before such merger, consolidation or
reorganization, own directly or indirectly immediately following such merger,
consolidation or reorganization forty-five percent to fifty percent (45% to 50%)
of the combined voting power of the outstanding Voting Securities of the
Surviving Corporation in substantially the same proportion as their ownership of
the Voting Securities immediately before such merger, consolidation or
reorganization, then a Change in Control shall be deemed to have occurred unless
the members of the Incumbent Board who are not employees of Parent determine
otherwise; and
               (b) no Person other than (i) Company, (ii) any Subsidiary,
(iii) any employee benefit plan (or any trust forming a part thereat) maintained
by Company, the Surviving Corporation or any Subsidiary, or (iv) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty-five percent (25%) or more of the then outstanding Voting
Securities or common stock of Company, has Beneficial Ownership of twenty-five
percent (25%) or more of the combined voting power of the Surviving
Corporation’s then outstanding Voting Securities or its common stock;
          (ii) Company’s stockholders approve a complete liquidation or
dissolution of Company;
          (iii) The sale or other disposition of all or substantially all of the
assets of Company to any Person or Persons (other than a transfer to a
Subsidiary); or
          (iv) The sale or other disposition of all or substantially all of the
stock or assets of IndyMac Bank, F.S.B. to any Person or Persons (other than a
transfer to a Subsidiary).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common stock or Voting
Securities as a result of the acquisition of common stock or Voting Securities
by Company which, by reducing the number of shares of common stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person; provided, however, that if a Change of
Control would occur (but for the operation of this sentence) as a result of the
acquisition of common stock or Voting Securities by Company, and after such
share acquisition by Company, the Subject Person becomes the Beneficial Owner of
any additional common stock or Voting Securities which increases the percentage
of the then outstanding common stock or Voting Securities Beneficially Owned by
the Subject Person, then a Change in Control shall occur.

A-2